Citation Nr: 1330156	
Decision Date: 09/20/13    Archive Date: 09/25/13

DOCKET NO.  09-41 492	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico



THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric disorder, to include PTSD.

3.  Entitlement to a compensable evaluation for diabetic nephropathy with arterial hypertension. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1968 to July 1970.  His awards and decorations include the Bronze Star Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In an October 2008 rating decision, the RO determined that new and material evidence had not been submitted to reopen a claim for service connection for PTSD.

In a December 2008 rating decision, the RO denied an increased evaluation for diabetic nephropathy and continued a noncompensable evaluation.

The Board notes that Veteran's representative submitted a waiver of the RO's initial consideration of additional evidence in February 2012, following certification of the appeal to the Board, pursuant to 38 C.F.R. § 20.1304(c) (2012).

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the Veteran's case.  A review of the documents in the Virtual VA paperless claims file reveals documents that are either duplicative of the evidence in the paper claims file or irrelevant to the issues on appeal.

Additionally, in an April 2013 statement, the Veteran's representative asserted that the Veteran is entitled to a compensable evaluation for diabetic retinopathy.  However, a review of the record shows that the Veteran is not service-connected for this disability.  It is unclear as to whether the representative intended to file a claim for service connection for diabetic retinopathy instead.  Nevertheless, that issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Accordingly, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to a compensable evaluation for diabetic nephropathy with arterial hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a December 2004 rating decision, the RO denied a claim of service connection for PTSD.  The Veteran did not file a notice of disagreement or submit any additional evidence or information pertinent to a psychiatric disorder within one year of the rating decision.

2.  The evidence received since the December 2004 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric disorder, to include PTSD.

3.  Resolving all doubt in the Veteran's favor, the Veteran has PTSD and depressive disorder that is related to his military service.



CONCLUSIONS OF LAW

1.  The December 2004 rating decision that denied the claim for service connection for PTSD is final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2012).

2.  The evidence received subsequent to the December 2004 rating decision is new and material, and the claim for service connection for PTSD is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

2.  Resolving all reasonable doubt in favor of the Veteran, PTSD and depressive disorder incurred in active service. 38 U.S.C.A. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, (2012).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the fully favorable determination in this case, no further discussion of compliance with VA's duty to notify and assist is necessary.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for certain diseases, including psychoses, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2012). 

Service connection for PTSD requires a medical diagnosis of the disorder, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, as established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f). 

The evidence necessary to establish the occurrence of a stressor during service to support a diagnosis of PTSD will vary depending upon whether the veteran engaged in "combat with the enemy" or was a POW as established by official records, including recognized military combat citations or other supportive evidence. If the VA determines that the veteran engaged in combat with the enemy or was a POW and the alleged stressor is combat or POW related, then the veteran's lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required, provided that such testimony is found to be "satisfactory," i.e., credible, and "consistent with the circumstances, conditions or hardships of service."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).  If, however, the VA determines that the veteran did not engage in combat with the enemy or was a POW, or that the veteran engaged in combat with the enemy or was a POW, but the alleged stressor is not combat or POW related, the veteran's lay testimony by itself, is insufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain credible supporting evidence that corroborates the veteran's statements or testimony.  Cohen v. Brown, 10 Vet. App. 128 (1997). 

Effective July 13, 2010, VA amended the regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, 38 C.F.R. § 3.304(f) was amended to redesignate former paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

Generally, a claim which has been denied in a final unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim. 

The Board notes that the RO previously considered and denied the Veteran's claim for service connection for PTSD in a December 2004 rating decision.  The RO notified the Veteran of the decision and of his appellate rights, but he did not file a notice of disagreement.  In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  Moreover, the Board notes that the Veteran did not submit any evidence or other information within one year of the issuance of that decision.  38 C.F.R. § 3.156(b).  Therefore, the Board finds that the December 2004 rating decision became final.

For applications to reopen received after August 21, 2001, new evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

In the December 2004 rating decision, the RO denied the Veteran's claim for service connection for PTSD based on the lack of a clinical diagnosis of the disorder.

In a September 2007 VA psychiatric treatment note, the Veteran was diagnosed with major depressive disorder without psychotic features in partial remission.  The examiner noted that further evaluation was necessary to rule out PTSD.

In July 2008, the RO received the Veteran's application to reopen his claim for service connection for PTSD.  

In July 2008, the Veteran submitted copies of private treatment notes that were translated to English in March 2012.  The private treatment notes showed the Veteran was diagnosed with recurrent major depressive disorder after complaining of symptoms of depression, sadness, panic, and memory loss in August 2001.  The private treatment notes also showed that he was treated for depression from November 2004 to July 2005 and that he was hospitalized in May 2005 for depression.  

In a July 2008 statement, the Veteran described details of a claimed stressor.  He reported that his company was moved to the front lines to help keep enemy forces from infiltrating a base camp northeast of Dau Tieng in Vietnam in August 1969.  He stated that, when his company arrived to the bunker area, they found fellow soldiers' bodies hanging over wires approximately five to ten feet from the bunkers.  He reported that the attack at the line was heavy with continuous mortar fire and the destruction was "incredible."  

With his July 2008 stressor statement, the Veteran submitted a copy of an award citation.  The citation stated that he was awarded the Bronze Star for his "tactical deliberation" in placing "devastating suppressive fire upon the insurgent positions" while serving as a rifleman with his unit on an ambush patrol northeast of Dau Tient, Vietnam, in August 1969.  The award citation including the following passage:

In an attempt to capture an important enemy soldier who had been wounded, a small team came forward.  When the fire team came under intense hostile barrages, [the Veteran] disregarded his personal safety as he moved to a strategic position to again place covering fire on the aggressors which allowed the trapped friendly unit to withdraw.  When fire superiority had been attained, [the Veteran] assisted in the evacuation of the wounded personnel.

In a September 2008 VA PTSD examination report, the Veteran described several stressors from his Vietnam service, including starting an ambush on Viet Cong, patrolling the "kill zone," finding a platoon of dead soldiers, and providing support fire for soldiers in a bunker area of base camp.  The diagnosis was moderate to severe recurrent major depressive disorder in partial remission.

In a November 2008 Vet Center treatment summary, the Veteran's counselor noted that, during service, the Veteran walked point man on patrols, set up ambushes, was in contact with enemy fire, and witnessed death, including close friends.  He participated in more than 20 air missions and received incoming mortar and rocket rounds on a routine basis.  The Veteran stated that, upon his homecoming, he experienced an emotional crisis characterized by nightmares and memories about war events, isolation, depression, guilt, increased anxiety, panic attacks, unstable relationships, and memory and concentration problems.  The diagnosis was chronic PTSD.

In a September 2010 VA psychiatric treatment note, the diagnosis was delayed-type chronic PTSD by history.  The examiner noted that the diagnosis met the criteria of the latest edition of the Diagnostic Statistics Manual of Mental Disorder (DSM-IV).

During a March 2011 VA PTSD examination, the Veteran indicated that he had Vietnam combat experience from January 1969 to January 1970.  He described the incident that led to his award of the Bronze Star Medal.  He indicated that he was a point man and set a line of defense when his unit had contact with the enemy in a nighttime attack.  He noted that many soldiers were killed, including his partner, who died in his arms while he tried to carry him to a safe zone.  The diagnosis was depressive disorder, not otherwise specified.  The examiner provided the following opinion:

Even though[] the Veteran meet[s] the DSM-IV stressor criterion of response and the persistent reexperiencing [of] the traumatic event and according to the medical evidence re[ceived] a diagnosis of PTSD... in the past[,] he doesn't meet the persistent avoidance of stimuli associated with the trauma and numbing of the general responsiveness and the persistent symptoms of increased arousal DSM-IV PTSD diagnostic criteria.  There is no relation between his depressive condition and PTSD.

In a May 2011 Vet Center treatment summary, the counselor noted the Veteran's reports of direct combat with enemy forces, witnessing the deaths of fellow soldiers, witnessing search and destroy missions of civilians, and fearing for his life at base camp in Lai Khe (also known as "Rocket City").  The counselor reported that a review of the most recent VA examination "does not corroborate with [the] history (since 2004) of [the Veteran's] treatment, symptom[at]ology, and prognosis as evidenced by the documentation in his VA [Medical Center] and Vet Center file[s]."

In a June 2011 opinion, the Veteran's Vet Center counselor indicated that the Veteran had been treated at the center since July 2004.  He stated that the Veteran experienced significant changes after his infantryman experiences in Vietnam.  He noted that the Veteran was treated by a VA psychiatrist for PTSD.

In a February 2012 Vet Center treatment summary, the counselor reported that, since 2006, the Veteran had periods of depressive episodes, but his diagnosis, "provided by VA qualified physicians" was changed to PTSD.  He noted that the PTSD diagnosis was "still active today for VA and Vet Center purposes of treatment."  He indicated that, during a January 2012 psychometric assessment, the Veteran's scores corroborated with a chronic PTSD diagnosis with severe symptomatology.  He reported that the Veteran's primary mental health treatment provider was a VA psychiatrist who diagnosed him with PTSD with a comorbid diagnosis of major depressive affective disorder.  Additionally, the counselor noted that the March 2011 VA examiner's evaluation did not corroborate with the Veteran's history in regards to the diagnosis, treatment, and prognosis documented in his VA and Vet Center files.  He stated, "This is understandable since the evaluat[or] does not [provide] continued care or [has not] establish[ed] a rapport with the [Veteran] over a long period of time."

In an August 2013 VA medical opinion, the authoring psychiatrist opined that the Veteran met the criteria per DSM-IV TR for PTSD.  He noted that his opinion was based on the history provided in the claims file.  He provided the following report:

There were some inconsistencies that were noted on the first compensation and pension examination (8/29/08) and, as noted above, the patient would have met criteria for PTSD.  On the subsequent C&P (3/18/11) it was noted that patient did not meet criteria for PTSD, due to the fact that patient did not meet as per DSM-IV TR, Criteria C, criteria C, "persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness (not present before the trauma), as indicated by three (or more) of the following".  Patient was given diagnosis of Depressive disorder Not Otherwise Specified.  Although the patient may have not met fully criteria for PTSD during that C&P examination, the argument can be posed that as the examiner wrote; "Mental disorder symptoms are controlled by continuous medication".  The examiner did not explain what symptoms were controlled by medication; perhaps some of the patient's symptoms that were controlled by medications would be some of the ones in Criteria C of PTSD diagnosis, such as avoidance, inability to recall important aspects of the trauma.  At the time of that examination, the patient was taking psychotropic medications: Aripiprazole 5 mg and bupropion SA 150 mg three tablets daily (maximum recommended dose).

In terms of the records from Vet Center, where the patient seems to have a long history of treatment with them (2004), the rating scales that patient has been administered, for instance the Posttraumatic Stress Disorder Checklist-Military (PCL-M), has a high degree of reliability and validity (test-retest reliability 0.96 and validity as indicated by a kappa of 0.64) for diagnosis of PTSD (Weathers, Litz, Herman, Huska & Keane, 1993, research team from the National Center for PTSD) in the case of this patient whose score of 74 would be indicative of a diagnosis of PTSD; most clinician usually consider a score of 50 or above indicative of PTSD.  Similarly the Combat exposure scale (CES) provides clinical information related to trauma in the Vietnam War.  The Post traumatic stress disorder scale (PDS) also has demonstrated good psychometric properties in trauma victims.  Combining all of this information indicates that this Veteran would meet criteria for a diagnosis of PTSD.  Additionally, PTSD has a high comorbidity with other psychiatric disorders such as depression and anxiety disorder.  Warfare and stress disorder have been described throughout history of warfare.  In recent times, and as early as WW1, stress was described as "shell shock."  During WWII, many names were given to describe stress, such as traumatic war neurosis, combat fatigue, battle stress, and gross stress reaction.

It was not until 1980, with the introduction of Diagnostic and Statistical Manual of Mental Disorders, Third Edition (DSMIII), that PTSD was introduced as a diagnosis.  DSMIII (1968) did not provide any type of stress diagnoses.  Therefore when this Veteran sought treatment within the first year of his separation, on 12/22/1970, he was given the diagnosis of anxiety conversion reaction, and on 3/5/1971, was given the diagnosis of "pre-schizophrenic turmoil, dissociative reaction and reveries from war, anxiety neurosis with depressive features.  Disability is moderately severe.  He is able to handle VA benefits.  With what we know today in terms of PTSD, this patient in 1970 most likely was describing symptoms of posttraumatic stress disorder as well as depressive disorder.  Therefore the patient's current diagnosis of PTSD is as likely as not related to his verified combat stressors.  Similarly, depressive disorder is at likely as not a manifestation that is related to the patient's combat stressors that were manifested within the first year of his separation from the service.  In conclusion, with the rationale provided above, this patient meets criteria as per DSM-IV-R for PTSD as well as depressive disorder that are at least as likely as not disorders that were manifested within the first year of his separation from service.

The Board finds that the various VA, Vet Center, and private treatment notes and the additional details of the claimed stressors are "new" in that such evidence was not before agency decision makers at the time of the December 2004 rating decision.  It is also not duplicative or cumulative of evidence previously of record, as there was no diagnosis or specific details considered at the time of the final denial.  Moreover, this additional evidence relates to previously unestablished facts necessary to substantiate the Veteran's claim.  

Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim for service connection for PTSD.  


Service Connection

As the Board has determined that new and material evidence has been submitted, it is necessary to consider whether the veteran would be prejudiced by the Board proceeding to a decision on the merits.  In this case, the statement of the case (SOC) provided the Veteran with the laws and regulations pertaining to consideration of the claim on the merits.  The discussion in the statement of the case essentially considered the Veteran's claim on the merits.  Additionally the Veteran has provided argument addressing his claim on the merits.  Accordingly, the Board finds that the Veteran would not be prejudiced by its review of the merits at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In addition to the evidence described above, a review of the service treatment records indicates that there were no documented complaints, treatment, or diagnosis of a psychiatric disorder during service.  Rather, in a July 1970 separation examination, a normal psychiatric evaluation was reported.  However, within one year of his separation from service, the Veteran submitted a claim for service connection for a "nervous condition."  Thereafter, he was afforded a VA psychiatric examination in March 1971.  The examiner noted that the Veteran was treated at the VA mental hygiene clinic in December 1970, and the psychiatrist diagnosed "[p]re[-]schizophrenic turmoil-[d]issoaciative reaction and reveries from [w]ar."  During the VA examination, the Veteran related that he accidentally shot a United States soldier during a patrol at night and that the soldier died in his arms.  He reported feelings of guilt, depression, persistent nightmares, and anxiety.  The diagnosis was anxiety neurosis with depressive features.

A review of recent treatment records shows that the Veteran has a current diagnosis of PTSD in accordance with the DSM-IV criteria.  See November 2008 and February 2012 Vet Center treatment summaries, September 2010 VA psychiatric treatment note, June 2011 Vet Center opinion, and August 2013 VA medical opinion.  See also Cohen v. Brown, 10 Vet. App. 128, 139-140 (1997) (finding that mental health professionals are presumed to know the DSM-IV requirements applicable to their practice and to have taken them into account in providing a PTSD diagnosis).  There is also evidence showing that he has a diagnosis of a depressive disorder. Significantly, as discussed above, an August 2013 medical opinion from a VA psychiatrist related both disorders to the Veteran's military service and the symptomology that he experienced within one year of his separation from service.  The Board finds that opinion to be highly probative, as it was premised on a thorough review of the evidence and was supported by a complete rationale.  

Thus, the Board concludes that there is a reasonable doubt as to whether the Veteran's current PTSD and depressive disorder are related to his military service.  Under the benefit-of-the-doubt rule, for the Veteran to prevail, there need not be a preponderance of the evidence in his favor, but only an approximate balance of positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Given the evidence in the record, such a conclusion cannot be made in this case.  Accordingly, resolving all reasonable doubt in the Veteran's favor, service connection for PTSD and depressive disorder is warranted.  38 C.F.R. § 3.102.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for PTSD is reopened.

Subject to the provisions governing the award of monetary benefits, service connection for PTSD and depressive disorder is granted.


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159.  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159; see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").

In this case, the Veteran's was last provided a VA examination in connection with his current claim for an increased evaluation for his service-connected diabetic nephropathy with arterial hypertension in January 2010, which would have been over three years ago.  In an April 2013 statement submitted by the Veteran's representative, the Veteran contended that his albumin with hyaline and granular casts are not represented accurately by VA and that laboratory findings for these specimens are much higher than the normal range.  Such evidence suggests a possible increase in severity since the January 2010 VA examination.

VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, the Board finds that a VA examination is necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected diabetic nephropathy with arterial hypertension.

Additionally, in December 2008, the Veteran reported that he was unable to secure or follow any substantially gainful occupation due to his service-connected diabetes and diabetic neuropathy.  He also indicated that he was in receipt of disability benefits from the Social Security Administration (SSA) for sleep apnea since 2002.    While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  When VA is put on notice of the existence of SSA records that may be relevant to a claim, it must seek to obtain those records before proceeding with the appeal.  Lind v. Principi, 3 Vet. App. 493, 494 (1992); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Thus, the Board finds that the RO/AMC should obtain and associate with the claims file a copy of SSA's determination, as well as copies of all medical records underlying that determination.

Upon remand, the RO/AMC should also take this opportunity to obtain and associate with the claims file all outstanding VA treatment records.  The record currently includes treatment records from the Arecibo Community-Based Outpatient Clinic in Puerto Rico dated through September 2010.  It is unclear as to whether there may be any ongoing treatment.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected diabetic nephropathy with arterial hypertension.  After acquiring this information and obtaining any necessary authorization, the RO/AMC should obtain and associate these records with the claims file. 

Any outstanding VA medical records, to include laboratory reports dated from September 2010 to the present, should be obtained and associated with the file.

2.  The RO/AMC should obtain a copy of the decision to grant SSA benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  If the search for such records has negative results, the claims file must be properly documented as to the unavailability of those records.

3.  After completing the preceding development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected diabetic nephropathy with arterial hypertension.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability. 

The examiner should report all signs and symptoms necessary for rating the Veteran's diabetic nephropathy under the rating criteria.  In particular, the examiner should provide specific urinalysis results.  The examiner should also indicate whether the evidence demonstrates constant or recurring albumin with hyaline and granular casts or red blood cells; or transient or slight edema; or hypertension which is at least minimally compensable.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

4.  After completing the above actions, the RO/AMC should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  

5.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of all additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


